              Case 2:19-cv-01804-RSL Document 22
                                              23 Filed 07/09/20
                                                       07/10/20 Page 1 of 3
                                                                          2




 1                                                                      The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9    ASHLIE BRICKMAN,
10                               Plaintiff,                     No. 2:19-cv-01804-RSL
11           v.                                                 STIPULATION OF DISMISSAL
12    BONNEVILLE INTERNATIONAL
      CORPORATION,
13
                                 Defendant.
14

15           IT IS HEREBY STIPULATED AND AGREED, by and among plaintiff Ashlie
16    Brickman and defendant Bonneville International Corporation, by and through their
17    undersigned attorneys, that the above-captioned action be, and hereby is, dismissed with
18    prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, with each
19    party to bear her or its own costs and attorneys’ fees.
20

21

22

23

24

25

26
27


     STIPULATION OF DISMISSAL (2:19-cv-01804-RSL) - 1
              Case 2:19-cv-01804-RSL Document 22
                                              23 Filed 07/09/20
                                                       07/10/20 Page 2 of 3
                                                                          2



      Dated: July 8, 2020
 1

 2
       Barshay Sanders PLLC                        Davis Wright Tremaine LLP
 3
       By /s Craig B. Sanders                      By: /s Eric M. Stahl
 4     Craig Sanders                               Eric M. Stahl
       WSBA#46986                                  WSBA #27619
 5     100 Garden City Plaza                       920 Fifth Avenue, Suite 3300
 6     Suite 500                                   Seattle, WA 98104-1610
       Garden City, NY 11530                       Telephone: 206-622-3150
 7     Telephone: 516-203-7600                     Fax: 206-757-8534
       Facsimile: 516-282-7878                     Email: ericstahl@dwt.com
 8     Attorneys for Plaintiff
                                                   Ballard Spahr LLP
 9

10                                                 Thomas B. Sullivan
                                                   (admitted pro hac vice)
11                                                 1675 Broadway, 19th Floor
                                                   New York, NY 10019-5820
12                                                 Telephone: 212-850-6139
                                                   Fax: 212-223-1942
13
                                                   Email: sullivant@ballardspahr.com
14
                                                   Attorneys for Defendant
15

16

17                                 SO ORDERED.

18                                                                       July 10, 2020
                                   ______________________________ Date: ______________
19                                   Hon. Robert S. Lasnik, U.S.D.J.
20

21

22

23

24

25

26
27


     STIPULATION OF DISMISSAL (2:19-cv-01804-RSL) - 2
